894 N.E.2d 556 (2008)
In the Matter of Theodore J. JOHNSON, Respondent.
Nos. 64S00-0705-DI-198, 64S00-0707-DI-277, 64S00-0708-DI-324.
Supreme Court of Indiana.
July 25, 2008.

ORDER CONVERTING SUSPENSIONS FOR NONCOOPERATION WITH THE DISCIPLINARY PROCESS TO INDEFINITE SUSPENSIONS
In each of the above-referenced cases, pursuant to Indiana Admission and Discipline Rule 23(10)(f), this Court suspended Respondent from the practice of law in this State for failing to cooperate with the Disciplinary Commission concerning a grievance filed against Respondent. The Disciplinary Commission has now moved to convert Respondent's suspensions to indefinite suspensions from the practice of law pursuant to Admission and Discipline Rule 23(10)(f)(4). Respondent has not responded to the Commission's motions to convert the current suspensions.
The Court finds that more than six months have passed since Respondent was suspended due to noncooperation with the disciplinary process in each of these cases. Accordingly, the Court concludes that Respondent's suspensions should be converted to indefinite suspensions from the practice of law pursuant to Admission and Discipline Rule 23(10)(f)(4).
IT IS THEREFORE ORDERED in each of these cases that Respondent's current suspension from the practice of law for failure to cooperate with the disciplinary process is converted to an indefinite suspension, effective immediately. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). To be readmitted to the practice of law in this State, Respondent must successfully petition this Court for reinstatement pursuant to Admission and Discipline Rule 23(4).
The Clerk of this Court is directed to forward notice of this order to Respondent by certified mail, return receipt requested, at the address reflected in the Roll of Attorneys; to the Disciplinary Commission; and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.